PER CURIAM.
Appellant moves for a recall of the mandate and a modification of our judgment, which ordered a new trial as prayed for by appellant, to the effect that the damages to be awarded must be based upon the “exclusive right of way” awarded by the district court in its order of November 1, 1946.
We sustained appellant’s contention that the district court erred in not granting its motion to make the right of way sought to be condemned more definite. We thought this failure created confusion in the trial and hence reversed the court’s order. When the complaint is amended to state the exact character of the condemnation sought, the new trial may be for a condemnation with some of the many restrictive conditions considered in Coos Bay Logging Co. v. Barclay, 159 Or. 272, 79 P.2d 672.
The motion is denied.